Chief Justice Hines
delivered the following dissenting opinion:
On the twenty-third of December, 1861, the Legislature of this State passed an act, entitled “An act to-amend the Code of Practice in civil cases,” which is as. follows:
“§1. That in addition to the grounds for attachments in the Code of Practice in civil cases, there shall be the following: That the defendant or defendants, or some of them, are in the service of the army of the so-called Confederate States of America, or any military body of men co-operating with said army.
“ § 2. That he or they have voluntarily left the county of his or their residence, have been absent therefrom thirty days, and, during said period of time, have-been, and continued voluntarily, within the so-called Confederate States or their military lines.
“§ 3. That he or they have voluntarily left the county of his or their residence, for the purpose of joining the army of said Confederate States, or any military body of men co-operating with said army, or for the purpose of entering the service, either civil or military, of said Confederate States, and, leaving for-such purposes, or either of them, have remained absent from such county, so that the ordinary process of law could not be served upon them for thirty days, and continued so absent.”
*462The fourth section provides that any of these grounds “shall be sufficient to authorize and sustain the actions and attachments by creditors under section 259, of Civil Code.”
The act also provides for a warning order, and that the attachment may be granted by the judge of any circuit or county court, or by the clerk of the court or justice of the peace, from whose office such attachment may issue.
The twelfth section of the act provides that the second section quoted shall not apply to any person so within the Confederate lines by direction of the United States or the State of Kentucky.
The only question presented on this appeal is the con- ' struction of this act. Appellants, as the children and heirs of F. H. Paul, sued, as in ejectment, to recover a certain portion of real estate in the possession of appellees. Appellees answer and set up title by purchase under a decree rendered in the circuit court of the county in which the land lies, and in which this action was instituted, and exhibit, as the foundation of their title, a copy of the proceedings that resulted in the decree.
If the court under whose decree appellees claim had jurisdiction to hear and determine the cause, any irregularity in the proceedings was subject to review only on appeal, fcut if the court had no jurisdiction, the decree of sale was void, and appellees can claim no title under it. In the first instance, the irregularity could be reached only ’ by appeal; in the second, the whole proceedings may be disregarded and treated as a nullity, as is here attempted.
*463The history of the proceedings through which appellees claim title is as follows :
A. P. and William Hughes, in January, 1862, instituted separate actions, on promissory notes, alleged to be due and unpaid, and in the petition, in each case, allege that “said F. H. Paul has voluntarily left the county of his residence, has been absent therefrom thirty days, and, during said period of time, has been, and continues voluntarily, within the so-called Confederate States or their military lines.” Following this is a prayer for judgment aiid for general attachment against the property of the defendant, and for all proper relief.
Subsequently one Bobbitt instituted in the same court an action, seeking the same relief, on an account in which he alleges: “That the said F. H. Paul has voluntarily left Henry county and State aforesaid, the county of his residence, has been absent therefrom for thirty days, and, during that period of time, has been, and continues, in the so-called Confederate States or their military lines.”
' These cases were consolidated, and one decree for sale of the land attached entered for all. There was no appearance by F. H. Paul to any of these actions; no actual service ; no actual notice of their pendency.
It is claimed for appellants that the failure to allege in the two actions by Hughes that F. H. Paul was a resident of Henry county (in which the actions were brought), and a citizen of Kentucky, and the'failure to allege, in the Bobbitt petition, that Paul voluntarily remained within the Confederate States, were omissions fatal to the jurisdiction of the court rendering the *464decree of sale. In other words, there was a failure in two cases to allege residence or citizenship, and, in the other, a failure to allege that Paul voluntarily remained within the Confederate lines for the period of thirty-days.
All, then, of these consolidated actions were evidently attempted to be brought under the second section of the act quoted, and were so treated by counsel in oral argument and in argument by brief, and it is manifest' that the petition of Bobbitt fails to comply literally with the provisions of this section by omitting to state that Paul voluntarily remained within the Confederate States, and that there was a substantial failure of compliance in the Hughes petitions in omitting to allege the residence and citizenship of Paul. Do these-omissions, or any of them, render void the decree of sale for want of jurisdiction by the court rendering it %
It seems, on principle, very clear that" when a proceeding is authorized by statute against one who is to be constructively summoned, and there is no actual appearance, that the grounds for so proceeding should be strictly followed. It is, in effect, the taking of one man’s property and giving it to another, without his knowledge and without his consent.
It has been uniformly held that so far as the requirement as to such constructive process was concerned, it should be strictly and even literally followed. Why not so, for as good if not for a stronger reason, in cases where the grounds, or the facts upon which the right to proceed at all, are prescribed by statute ?
In the case being considered it is manifest that, in the absence of this statute, the court would have had *465no pretense of jurisdiction over F. H. Paul or Ms property. In the absence of the statute, the petition, the warning order and the attachment would have been ineffectual to confer jurisdiction. How then comes jurisdiction ? It is not from the warning order alone, it is not from the attachment alone, it is not from both combined. This is too plain for argument. Something else is plainly essential, and that is a petition stating facts upon which both the warning order and the attachment are based. But suppose the petition states facts, the existence of which do not, under the law, authorize the issual of the one or the other 1 In that case the proceeding would be outside the law, as there is no such thing under our system of summary proceeding, by reason of the common law. The authority to proceed at all is by reason of the statute, and,, therefore, a compliance with its provisions is essential to the exercise of jurisdiction.
We have no more right to disregard one of its provisions than we have to disregard all. If we can disregard the provision that the absent defendant voluntarily remained within the Confederate States, we can as well disregard the requirement that he should voluntarily have gone into the Confederate States, and as well the implied requirement that he was a citizen of Kentucky and a resident of the county in which the action is brought.
This section of the act was construed by this court in Buckley v. Hall, 2 Duvall, 291, and the attachment issued held invalid, because of the failure to allege the facts indicated. It is there said :
“The essential primary fact to be alleged, is that the *466debtor has voluntarily left the county of his residence, thereby limiting the remedy, by implication at least, to residents of the State; next, that he has been absent therefrom for thirty days ; and, lastly, that during said period he has been, and continues voluntarily, within the so-called Confederate States or their military lines.
££ The fact of his having voluntarily left the county of his residence is nowhere alleged in the petition in express terms; nor does the language, by any allowable or reasonable interpretation, convey that meaning ; for although it may be inferred, as it is alleged that he left the State with his family, that he left it voluntarily, still it by no means follows that he resided in the State. By the omission to allege that important fact in the original petition, the attachment, when it was issued out, was unauthorized.”
Where the grounds upon which an attachment may issue are prescribed in the statute, a statement of such grounds in the affidavit or petition, as in this case, is the foundation of jurisdiction, and a failure, therefore, to state them renders all subsequent processes and orders of the court a nullity.
The petition, to be such as to confer jurisdiction, must contain, first, a statement of the cause-of action, and, second, grounds upon which the attachment is sought.
It is not the truth or falsity of such grounds that confers jurisdiction, but the fact that they are alleged to exist. If they are alleged to exist, all subsequent errors of the court are irregularities simply, and can be corrected only on appeal or by direct proceeding for that purpose. They can not be collaterally attacked.
*467Drake on. Attachments, fourth edition, section 437, says:
“This notice (warning order) is not necessary to give the court jurisdiction of the action. Its object is simply to inform the defendant, if possible, that proceedings have been taken against him.
“Whether a court has jurisdiction of any particular proceeding is determined by establishing its authority to take the first step therein. When, therefore, in an attachment cause, the ground required by statute has been laid for the issue and execution of the process, and the process has been issued and executed, the jurisdiction of the court attaches. If this ground be not laid, there is no right to- take the first step, and that and all subsequent ones are simply void. * * * When, therefore, notice to the defendant by publication is required, it is not an element of the jurisdiction of the court, but is necessary to authorize the court to exercise its jurisdiction by giving judgment in the cause.” (Sections 88 and 89.)
In the case of Mayples v. Tunis, 11 Humphrey, 108, it was held that a failure to state in the affidavit for an attachment the grounds prescribed by statute, although the attachment was every way regular, rendered all the proceedings void, and the purchaser at the sale of the attached property took no title.
In the case of Conrad v. McGee, 9 Yerger, 428, the statute required that an attachment might issue when it was stated “that any person hath removed, or is removing himself or herself out of the county privately, or so absconds or conceals him or herself that the ordinary process of law can not be served.”
*468The affidavit upon which the attachment issued, recites: “Oath having been made, that the said Henry Dainwood hath absconded, or so conceals himself from said county that the ordinary process of law can not be served upon him.” It was held that the affidavit was. so defective that all proceedings under it were void.
In the case of Staples v. Fairchild, 8 Comstock, 43, a proceeding by attachment founded on a verified application therefor, the court said:
“Although the application of Sandford, the creditor, was in writing and verified by his affidavit, and in it was specified the sum in which Bradley was indebted to him, over and above all discounts, and that such demand arose upon contract, and that Bradley was not a resident of this State, but a resident of the State of Connecticut, it does not state, as the grounds upon which the application was founded, either that Sand-ford resided within this State, or that the indebtedness of Bradley to him arose upon a contract made within this State. It was first said on the argument that it was not necessary that the residence of the creditor' should be stated in the application. That would be true in a case where the residence of the creditor was' not the ground relied on to give jurisdiction to the officer to issue his warrant or attachment. When the application omits to state that the residence of the creditor is within this State, to show jurisdiction in the-officer it must state that the contract upon which the indebtedness arose was made within this State. It is-not enough to specify the sum of the indebtedness, that, it arose upon contract, and that the debtor was a nonresident of this State. But, to give jurisdiction to the-*469officer, it must be also stated in tlie application, either that the creditor resides within this State, or that the indebtedness arose upon a contract made within this State.”
It was held that the attachment, having been issued without jurisdiction, was void, and that the purchaser took no title to the premises sold under such proceedings.
The cardinal error in the argument of counsel for appellees is in assuming, first, that the court below had jurisdiction, and that, therefore, all errors subsequently-committed were mere irregularities. This is true if the court had jurisdiction, but that is the gist of the proceeding ; and, secondly, in assuming that jurisdiction is complete by the actual or constructive service of summons on the defendant.
Both of these propositions are so much involved, the ■one within the other, that I will not attempt to separate -them, but treat them as one.
In the case of Grigsby v. Barr, 14 Bush, 330, there was ..a proceeding to subject the property of a non-resident, in which proceeding there was a warning order in due form, a prayer'in the petition to subject a particular piece of real estate, and for an attachment against the defendant’s property. No attachment was levied. The property was sold under j udgment entered in that case, and subsequently the owners of the property at the time of the institution of the suit and at the time of the sale, brought suit against the purchaser at the decretal sale, and recovered upon the ground that, in the absence of the levy of an attachment, the warning •order, issued in due form and time, did not confer juris*470diction, and, therefore, did not prevent him from proceeding to question, collaterally, the jurisdiction of the-court rendering the decree of sale.
So it is seen that constructive process in attachment proceedings against one without the sovereignty, is. not, in itself, sufficient to confer jurisdiction. Nor can jurisdiction be acquired by simply making the required affidavit, and having an attachment issued and levied.
The incipient step in the- acquisition of jurisdiction, in such cases, is the filing of the affidavit, setting forth the grounds authorizing the attachment, and if embraced in a petition, as in this case, there must be a statement of the cause of action. The next step is the-making of the warning order, and, third, the issue and levy of the attachment.
The expression, in some of the cases in this State,, that jurisdiction is complete when there has been constructive service of summons, means nothing more than that without such service, no matter how complete the affidavit, there is no jurisdiction. For instance, in the case of Brownfield v. Dyer, 7 Bush, 505, when there was an exparte action by warning order, this court held the whole proceeding void, because the warning order ■ required the appearance of the defendant at the next term of the court, which began within eighteen days, when the Code required the appearance at the next term, not commencing within sixty days. That is, the court held that there was no constructive service of process, and that, although the foundation for the-action was properly laid in the affidavit for an attachment, there was no jurisdiction.
It is to be borne in mind, as already stated, that in-*471such exparte proceedings, when the ground for the attachment is stated in the affidavit, the petition must first state a cause of action, and, second, the grounds authorized by statute for the attachment.
In the case of Allen v. Brown, 4 Met., 342, relied upon by counsel for appellees, the court held that the judgment, where there was no attorney to defend, no bond executed, and a failure to allege that the claim was just, was not void, but simply erroneous, and that, on the return of the cause, these errors might be corrected, the defendant having appeared and appealed from the judgment against him. This case-proceeded upon the idea that jurisdiction had attached by a statement of the grounds for attachment, and by the issuai of the warning order. The proper distinction between the ground of attachment and a statement of' the cause of action seems not to have been disregarded.
In the case of Thomas v. Mahone, 9 Bush, 11, the jurisdiction of the court appears to have attached by filing the affidavit required by the act of December 23, 1861, and by the issuai of a warning order, and was held that the fact that the attorney appointed to defend could not lawfully communicate with the absent defendant, and the failure to take bond for the restoration of the property, were mere irregularities that did not render the judgment void. The court expressly recognizes that jurisdiction had attached, but erroneously states, by way of argument, that the jurisdiction came from the proper issuai of the warning order alone. If the question had been as to whether the affidavit stated proper grounds for the attachment, the opinion in *472that case would have some bearing, but the sufficiency of the affidavit as to the grounds for attachment are recognized in the opinion. So in the case of Bailey v. Beadles, 7 Bush, 383, relied upon by counsel for appellees, the grounds for attachment, the non-residency of the defendant, were, properly alleged, and a failure to allege the claim was “just” was held to be an irregularity simply.
It will be found in all the cases where it is said that the proceedings were not void because of the omission to do certain things, that jurisdiction had attached by allegation of the existence of the grounds required by t he statute, and that there had been constructive service of process.
It does not follow that, because an affidavit in such cases is so defective that proceedings based upon it will be void, it may not be amended; nor, as a corollary, that if it can be amended, it is not void. If there is no affidavit, there can, of course, be no amendment, because there is nothing to amend, but when there is the substance of an affidavit, it may be amended. (Mayples v. Tunis, 11 Humphrey; Brake on Attachments.)
As there was no amendment of the petitions in these cases, I am of the opinion that the defects indicated were fatal to the exercise of jurisdiction by the court making sale of the property, and that, thetefore, no title passed to the purchaser, and that, as appellees claim through the purchaser, they have no title to the land in controversy.